Lowe, C. J.
The chief error relied upon in this case is that it does not appear from any recitals in the record that the requirement in section 1826 of the Code of 1851 had been observed; that is, that any proof had been made, be*410fore a default had been entered against defendants, that a copy of the petition and notice had been mailed to them, or an excuse shown for the failure to do so. That this must affirmatively appear has been frequently held by this court. Broghill v. Lash, 3 G. Greene, 357; Byington v. Crosthwait et al, 1 Iowa, 148; Carr v. Kopp, 3 Ib. 80; Woodward v. Whitescarver, 6 Ib. 1.
Reversed.